Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Reasons for Allowance

     Claims 1, 2 and 21 are allowed by the persuasiveness of the arguments. The prior art does not teach in claimed combination, “…  measuring  device such that a spatial arrangement of the marker assembly with respect to the measuring device is fixedly set, said measuring device comprising a 3D sensor for measuring the measuring object and being moveable within the CMS… determining a 6-DOF… based on the spatial arrangement of the marker assembly fixedly set with respect to the object.”

     Claims 3-18 are allowed by persuasiveness of the arguments. The prior art does not teach in claimed combination, “…  attaching a marker.. such that a spatial arrangement of the marker assembly with respect to the object is fixedly set…. determining the 6-DOF -pose of….and based on the spatial arrangement of the marker assembly fixedly set with respect to the object.

      Claim 19 is allowed by persuasiveness of the arguments. The prior art does not teach in claimed combination, “…  a marker assembly… such that a spatial arrangement of the marker assembly with respect to the object is fixedly, set.. and 

     Claim 20 is allowed by persuasiveness of the arguments. The prior art  does not show in claimed combination, “…the marker assembly being attached to the object such that  a spatial arrangement of the marker assembly with respect to the object is fixedly set… determining a 6-DOF-pose.. based on the spatial arrangement of the marker assembly fixedly set with respect to the object.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME GRANT II/Primary Examiner, Art Unit 2664